CLECO CORPORATION EXHIBIT 12(a) Computation of Ratios of Earnings to Fixed Charges and of Earnings to Combined Fixed Charges and Preferred Stock Dividends FOR THE THREE MONTHS ENDED FOR THE SIX MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) JUNE 30, 2009 Earnings from continuing operations $ $ $ Equity income/loss and dividends from investees Income taxes Earnings from continuing operations before income taxes $ $ $ Fixed charges: Interest, long-term debt $ $ $ Interest, other (including interest on short-term debt) Amortization of debt expense, premium, net Portion of rentals representative of an interest factor Total fixed charges $ $ $ Earnings from continuing operations before income taxes $ $ $ Plus:total fixed charges from above Plus:amortization of capitalized interest Earnings from continuing operations before income taxes and fixed charges $ $ $ Ratio of earnings to fixed charges x x x Total fixed charges from above Preferred stock dividends 15 29 54 Total fixed charges and preferred stock dividends Ratio of earnings to combined fixed charges and preferred stock dividends x x x
